WiNsnow, C. J.
It is evident that the conviction cannot be sustained. The statute quoted plainly does not refer to children living at home with their parents, but is for the protection of delinquent or neglected children who have been committed by a magistrate or court to the care of some institution or person to promote their welfare.
The word “committed” unquestionably means a legal commitment. This seems plain from a mere reading of the section, but it is rendered certain by reference to its history. *280It is in substance sec. 3 of ch. 353, Laws 1887 (as amended by ch. 200, Laws 1889), which chapter provided by sec. 1 that children whose physical or moral welfare was endangered by the neglect or vicionsness of their parents or guardians might be taken from their custody and provided with a home by the county or municipal judge, and by secs. 2 and 3 that the parents or guardian of such a child should not interfere with its custody, and that any person seeking to entice such a child away from such home or interfering in any manner with its care or custody should be guilty of an offense.
- When the revision of 1898 took place the revisers combined the first two sections of the law and placed them in their natural place, at the end of ch. 175, treating of proceedings in county courts, numbering the new section 4052b, and placed the third section in its natural place in ch. 186, relating to offenses against chastity, morality, etc., numbering it 4587b. At the foot of the last-named section appears this significant note: “Part of ch. 353, 1887, and ch. 200, 1889; the remainder is in sec. 4052bA This precludes the idea that there was any intention of making any such radical change in the scope of the statute as would be necessary to make in order to sustain this conviction. Perhaps there should be statutes covering the present case, but that is a question for the legislature, not the courts.
By the Gourt. — Judgment reversed, and action remanded with directions to discharge the plaintiff in error from custody.